IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,886-02


                            EX PARTE DARIUS LEMON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1247995-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life without parole. The Fourteenth Court of Appeals affirmed

his conviction. Lemon v. State, No. 14-10-00616-CR (Tex. App.—Houston [14th Dist.] May 10,

2011) (not designated for publication).

        Applicant alleges, among other things, ineffective assistance of trial and appellate counsel.

The trial court signed a timely order designating issues, finding that there were controverted,

previously unresolved facts material to the legality of Applicant’s confinement. TEX . CODE CRIM .
                                                                                                      2

PROC. art. 11.07 § 3(d). The writ record was forwarded after 180 days. TEX . R. APP . P. 73.5; In re

Lemon, No. WR-88,886-01 (Tex. Crim. App. Oct. 10, 2018) (not designated for publication).

       Applicant has alleged facts which, if true, could entitle him to relief. We remand this

application to the 262nd District Court of Harris County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.




Filed: January 30, 2019
Do not publish